DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference numbers “22” in Figure 3, and “32” in Figure 8 lack a corresponding indicator arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a sliding door”, and the claim also recites “such as a security sliding door” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 1 recites “a head rail of the frame”. This renders the claim indefinite, as “the frame” lacks proper antecedent basis and is unclear (i.e. what exactly is “the frame” referring to?). Appropriate correction is required. 
Claim 1 recites “the x-axis”, “the z-axis”, and “the y-axis”. This renders the claim indefinite, as each of “the x-axis”, “the z-axis”, and “the y-axis” lack proper antecedent basis and is unclear (i.e. a coordinate system layout for the invention is not inherent, and therefore, it is unclear exactly which axis each of “the x-axis”, “the z-axis”, and “the y-axis” are referring to). Appropriate correction is required.
Claim 1 recites the term “an elongate opening” multiple times. This renders the claim indefinite, as it is unclear if the multiple recitations of “an elongate opening” are intended to refer to the same structural feature, or different elements entirely. Appropriate correction is required.
Claim 1 recites the term “a head rail” multiple times. This renders the claim indefinite, as it is unclear if the multiple recitations of “a head rail” are intended to refer to the same structural feature, or different elements entirely. Appropriate correction is required.
Claim 1 recites “and thereby hold the sub-housing in a required position relative to the housing”. This renders the claim indefinite, as “the sub-housing” lacks proper antecedent basis and is unclear. Examiner notes that “an elongate sub-housing” is referenced later in the claim, however, it is unclear if “the sub-housing” referred to previously is referencing the same structural feature. Appropriate correction is required. 

Claim 2 recites “relative to a doorway”. This renders the claim indefinite, as “a doorway” is previously recited in claim 1, from which claim 2 depends, and it is unclear if the multiple recitations of “a doorway” are intended to refer to the same “doorway”, or different structure entirely. Appropriate correction is required.
Claim 2 recites “the strike plate”. This renders the claim indefinite, as “the strike plate” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 3 recites “to contact the rail”. This renders the claim indefinite, since it is unclear if “the rail” is intended to refer to the previously recited “a head rail”, or a different structure entirely. Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 5 recites the broad recitation “the housing is U-shaped in transverse cross-sections between the opposite ends”, and the claim also recites “and preferably of narrow form” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner additionally notes that the phrase “and preferably of narrow form” is vague and unclear, since it is unclear exactly what would be considered “narrow form” (i.e. narrow with respect to what?). Appropriate correction is required.
Claim 6 recites “of similar narrow form”. This renders the claim indefinite, as the phrase “of similar narrow form” is vague and unclear (what is “narrow form”?). Appropriate correction is required.
Claim 7 recites “wherein one of the housing and the sub-housing preferably has projections”. This renders the claim indefinite, as it is unclear if “projections” are required in the claim. Appropriate correction is required.
Claim 8 recites “at a longitudinal edge of each sidewall of the sub-housing”. This renders the claim indefinite, as “each sidewall” lacks proper antecedent basis and is unclear. Examiner notes that no “sidewalls” are previously claimed, and it is unclear what exactly “each sidewall” is referring to. Appropriate correction is required.
Claim 8 recites “preferably with the flange formations braced and strengthened by an interconnecting web”. This renders the claim indefinite, as it is unclear if “the flange formations braced and strengthened by an interconnecting web” is required in the claim. Appropriate correction is required.
Claim 9 recites “each of the leading and trailing end of the sub-housing”. This renders the claim indefinite, as “the leading and trailing end of the sub-housing” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 10 recites “the sidewalls of the sub-housing”. This renders the claim indefinite, as “the sidewalls of the sub-housing” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 11 recites “wherein actuator”. This appears to be a typographic error and should read “wherein the actuator”. Appropriate correction is required.
Claim 11 recites “the latch preferably guided”. This renders the claim indefinite due to the term “preferably”. Appropriate correction is required.
Claim 12 recites “the base wall”. This renders the claim indefinite, as “the base wall” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 13 recites the broad recitation “a ramp surface inclined with respect to the x- and z- axes at a common angle”, and the claim also recites “such as from about 25˚ to 35˚” which is the narrower statement of the range/limitation, and then “and preferably about 30˚” which is an even narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 14 recites the broad recitation “with the ramps of the first set movable in unison by being mounted of a common locking bar”, and the claim also recites “such as with each ramp of the first set at a respective end of the bar” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 15 recites “the separation of the ramps of each set”. This renders the claim indefinite, as “the separation” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 15 recites “the head rail of a door”. This renders the claim indefinite, as “a door” is previously recited in claims, and it is unclear if multiple doors are being claimed. Appropriate correction is required.

Claim 16 recites “the base wall of the housing”. This renders the claim indefinite, as “the base wall of the housing” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 17 recites “preferably with the flange formations braced and strengthened by an interconnecting web”. This renders the claim indefinite, as it is unclear if “the flange formations braced and strengthened by an interconnecting web” is required in the claim. Appropriate correction is required.
Claim 19 recites “the head rail” and “a rail extending across the head of a doorway”. This renders the claim indefinite, as it is unclear if each of these phrases are intended to refer to the same structural element, or if “the head rail” and “a rail extending across the head of a doorway” are different and distinct rails, since as best understood, it appears that each of “the head rail” and “a rail extending across the head of a doorway” are referring to Applicants element 12 . Appropriate correction is required.
Claims 4 and 18 are rejected as depending from a rejected base claim. 

Allowable Subject Matter
As best understood, Examiner believes that Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Examiner notes, however, that the examples of indefiniteness listed above are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634